Name: Commission Regulation (EEC) No 3686/90 of 19 December 1990 amending Commission Regulation No (EEC) 1207/90 concerning the application of monetary compensatory amounts to certain goods covered by Regulation (EEC) No 3033/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/22 Official Journal of the European Communities 20 . 12. 90 COMMISSION REGULATION (EEC) No 3686/90 of 19 December 1990 amending Commission Regulation No (EEC) 1207/90 concerning the application of monetary compensatory amounts to certain goods covered by Regulation (EEC) No 3033/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985, on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1207/90 (3), last amended by Commission Regulation (EEC) No 3626/90 (4) ; Whereas Council Regulation (EEC) No 3380/90 of 20 November 1990 amending Regulation (EEC) No 3034/80 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regu ­ lation (EEC) No 3033/80, and fixing the rates of certain variable components 0, provides for a new subdivision for certain sorts of chocolate ; Whereas monetary compensatory amounts apply to this subdivision ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . In Part 8 of Annex I, CN code 1806 32 90 is amended as follows : 'CN code Table Additional code Notes Positive Negative As from Spain United Kingdom Greece Dr 1806 32 90 18-5 18-5 7832 1073,8 1 249,4 1 . 11 . 1990 19. 11 . 1990' 2. The following table is added to the Appendix to Annex I (additional codes) : Table 18-5 CN code Description Additional code 1806 32 90  Containing by weight of milkfat 3 % or more, but less than 6%  Other :   Use additional code indicator No 7 : See Table 18-4' 7832 (') OJ No L 164, 24 . 6 . 1985, p . 6. 0 OJ No L 201 , 31 . 7 . 1990, p. 9 . 0 OJ No L 122, 14. 5 . 1990, p. 1 . b) OJ No L 354, 17. 12. 1990, p . 1 . 0 OJ No L 327, 27. 11 . 1990, p. 2. 20 . 12. 90 Official Journal of the European Communities No L 357/23 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the interested party, it shall apply as from 1 November 1990. The amounts to be applied to goods falling within CN code 1806 32 90, and additional code 7832 shall be those shown in Article 1 of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Commission Martin BANGEMANN Vice-President